Citation Nr: 1726721	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-11 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The Veteran filed a Notice of Disagreement (NOD) in May 2010 and a Statement of the Case (SOC) was issued in April 2012. The Veteran filed his Substantive Appeal via a VA Form 9 in April 2012. Thus, the Veteran perfected a timely appeal of the issues.

This appeal was previously before the Board in December 2014, at which time the Board granted service connection for tinnitus and remanded the issues of service connection for a psychiatric disorder and hearing loss for additional development. The RO completed all requested development but denied the benefits sought on appeal. As such this matter is properly returned to the Board for appellate consideration.

The Board notes that the Veteran requested a hearing for a proposed reduction for his service-connected ischemic heart disease in October 2015. The Veteran withdrew that request in April 2017. The Veteran has not requested a hearing on the issues currently before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. The Veteran has no diagnosed mental disorder. 

2. The Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a psychiatric disability, to include PTSD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by a letter in October 2009. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained. Post-service VA and private treatment records and reports have also been obtained.  The Veteran was provided VA medical examinations, including opinions, in May 2010 and June 2015. These VA examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

As noted above, in December 2014, the Board remanded this matter to the AOJ for further development. The Board directed the AOJ to secure records from the Veteran's private physicians Drs. G.R. and G. Thereafter, the AOJ was instructed to schedule a psychiatric examination of the Veteran as well as obtain an addendum opinion to the May 2010 VA audiological examination. In March 2015, the AOJ sent a letter to the Veteran requesting that he complete an authorization and release form for Drs. G.R. and G. The record does not indicate that the Veteran ever returned that form and no further records from those physicians were received from the Veteran. In a March 2015 statement, the Veteran indicated that he had attempted to contact Dr. G. without success. The Veteran was provided psychiatric and audiological examinations with opinions in June 2015. Therefore, the Board finds that the AOJ has substantially complied with the December 2014 remand directives such that no further action is necessary in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the veteran the right to substantial, but not strict, compliance with that order).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Principles of Service Connection

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases, such as a psychosis and sensorineural hearing loss, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under  38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992).

III. Variously Diagnosed Psychiatric Disability, to include PTSD

The Veteran asserts that he has experienced symptoms of PTSD since service. The Veteran asserts that in February 1966 his unit came under sniper attack and that his helmet was struck by two rounds of ammunition. Following this incident, the Veteran asserts that he began to suffer stress everyday he went out on patrol. He additionally indicated that he was in fear of booby traps and mines in the rice paddies and punji sticks and leeches in the jungle. See October 2009 statement from Veteran. The Veteran further asserted that since returning from service he has had nightmares, cold sweats, and depression. The Veteran reported coming under fire by numerous mortars and small arms that were extremely close to him as well as witnessing close friends die beside him. According to the Veteran his anxiousness, anxiety, and major concerns for his health and safety continue to the present. See November 2009 statement from Veteran.

In April 2009, the Veteran's private physician, Dr. G.R., submitted a letter in which he indicated that the Veteran suffered from signs of PTSD. Additionally, private records from Dr. G.R. show a diagnosis of a psychiatric disorder. See April 2009 letter from Dr. G.R. and private treatment records. 

An August 1995 Social Security Administration (SSA) administrative decision noted that the Veteran was treated by a Dr. G., who also did evaluations for SSA, and that PTSD and depression had been diagnosed. The decision indicated that the essence of Dr. G.'s narrative report was included in a Psychiatric Review Technique Form, but records from Dr. G. and his narrative report were not associated with the record. 

The Veteran was seen at the St. Louis VAMC for an initial PTSD evaluation in April 2010. The Veteran reported the aforementioned attacks to the examiner and volunteered that although he was not injured on those attacks, he experienced an intense fear for his life. He also reported seeing a good friend blown up when hit by an anti-tank mine. The examiner noted that the Veteran appeared to have had multiple experiences where he felt his life was in imminent jeopardy and he felt intense fear and helplessness. The Veteran reported that he had seen a psychiatrist for six months after a car accident in 1992 which he stated had caused him to have a flashback because of the loud noise of the accident which brought back memories of Vietnam. 

The April 2010 examiner reported that the Veteran described having three symptoms of PTSD, including weekly recollections, weekly nightmares, and discomfort talking about his military combat trauma with non-veterans. The Veteran endorsed a previous history of insomnia, although that issue had improved since the Veteran began taking Ambien. The Veteran denied any sort of affective disturbance, increased arousal/anger, hypervigilance, or avoidance of situations that reminded him of combat experiences. The Veteran reported that he enjoyed watching Vietnam War movies and comparing them to his real life experience. The examiner noted that the Veteran stated that he had "adjusted pretty well" when asked about the impact of these experiences on his life. The examiner concluded that the Veteran did not meet the criteria for any Axis I or Axis II disorder. 

The Board remanded the Veteran's claim for a variously diagnosed psychiatric disability, to include PTSD, in December 2014, to afford the Veteran the opportunity to identify any physicians who provided him treatment for any psychiatric disability. Of particular interest to the Board were the records of the Veteran's treatment by Drs. G.R. and G. As mentioned above, VA sent a letter in March 2015 requesting a release and authorization for the Veteran's records from Drs. G.R. and G. The Veteran sent a letter in March 2015 in which he indicated that he had been trying in vain to contact Dr. G. with whom he reported having many one on one and group counseling sessions. The record does not reflect that the Veteran returned the release and authorization form to VA. In June 2015, the Veteran submitted a SSOC Notice Response form in which he indicated that he had additional evidence or information to submit. VA afforded the Veteran 30 days to submit that evidence; however no additional information was submitted.  Updated treatment records from VAMC St. Louis through June 2015 were obtained and reviewed. 

In accordance with the December 2014 remand, the Veteran was afforded a VA psychiatric examination in June 2015. It was noted upon examination that the Veteran did not have a diagnosis of PTSD or a mental disorder that conformed to DSM-5 criteria. The examiner indicated that he had reviewed the Veteran's VA e-folder and provided a detailed account of the Veteran's history of symptoms and his lay statements. In evaluating the letter provided by Dr. G.R., the examiner noted that while it was stated that the Veteran suffered from signs of PTSD, no signs or symptoms were noted. The examiner further noted that the Veteran is not currently engaged in mental health care. 

In evaluating the Veteran's stressors, the examiner noted that the stressor was close combat experiences in Vietnam and the death of a friend. This stressor met Criterion A for PTSD and was noted to be related to the Veteran's fear of hostile military or terrorist activity. The examiner opined that given the absence of any diagnosed mental health problems for many decades post service, there did not appear to be a developed mental disorder specific to the reported military service. The examiner noted that the Veteran likely experienced some difficulty adjusting in the first few post-military years, and that the Veteran did drink alcohol in excess for many years, but noted that there is limited data to support alcohol use disorders as secondary to trauma-related disorders. Additionally, at the time of the examination, the Veteran did not meet the criteria for an alcohol use disorder under the DSM-V.

The examiner reported that the Veteran had memories of combat that bothered him and he did experience some nightmares with themes related to combat and would rather not discuss combat experiences with non-veterans. However, the examiner noted that these symptoms are not part of a larger psychiatric diagnosis such as PTSD given lack of other diagnostic criteria and the Veteran's level of functioning, which was good, versus his level of impairment, which was noted as minimal to none. The examiner noted that the Veteran exhibited a great deal of resilience over the years in rebounding from difficult life events. He maintained longstanding romantic and family relationships, had hobbies which interested him, and was able to work part time after leaving his automobile assembly job. The examiner noted that a wide range of clinical literature has shown that the great majority of persons exposed to Criterion A stressors, including combat veterans, do not go on to develop full or chronic PTSD. A more typical pattern is immediate symptoms that resolve to baseline or near baseline function over a period of time. The examiner opined that the Veteran meets this pattern and falls into the majority of those that do not have PTSD despite exposure to a Criterion A stressor. 

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, the Veteran has no current diagnosis of a psychiatric disorder, to include PTSD, thus, the first element of service connection is not satisfied. In reaching this conclusion, the Board finds probative the opinions of the April 2010 and June 2015 VA examiners. While the April 2009 letter from Dr. G.R. stated that the Veteran had signs of PTSD, it did not indicate what those signs and symptoms were. Efforts to obtain additional information from Dr. G.R. were unsuccessful, as the Veteran did not return the necessary release and authorization for VA to obtain them. Additionally, the 1995 SSA administrative decision by Dr. G. indicated that the Veteran had PTSD and depression but contained no information or evidence in support of that diagnosis. The Veteran indicated that he had been unable to get into contact with Dr. G. and additionally did not provide the aforementioned release for VA to attempt to locate these records. As such, the Board places no probative weight on these two pieces of evidence as they are summary in nature and do not provide the Board any bases or rationale upon which to make an informed determination.  

The Board has also considered the Veteran's lay statements in evaluating his claim. In this regard, the Board finds the Veteran credible with regard to his stated traumatic experiences while in service. Further, he is competent to report symptoms that require personal knowledge as they come to him through his senses as well as any diagnosis reported to him by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 47 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran, as a lay person, is not competent to link his symptoms to a specific diagnosed condition or to relate them to any instance of his military service.  While it is in error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer.)

In this regard, the Veteran's belief that his symptoms constitute a mental or psychiatric disorder and his statements as to the relationship between his psychiatric symptoms and his military service are not within the realm of knowledge of a layperson.  As such, there is no indication that the Veteran possesses such specialized knowledge, and therefore, he is not competent in this regard. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board accords his statements regarding the nature and etiology of his psychiatric symptoms no probative weight compared to the detailed April 2010 and June 2015 medical opinions against the claim. 

Therefore, based on the evidence of record, the Board finds that service connection on a direct basis is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD. As such, that doctrine is not applicable in the instant appeal and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

IV. Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Veteran asserts that he developed bilateral hearing loss as a result of exposure to noise trauma in service. The Board has previously determined that based upon the Veteran's military occupation in service and his combat service that he was exposed to combat noise therein. The Board further acknowledges that the Veteran has impaired hearing for VA purposes. 

The Veteran had in-service audiological evaluations during service in November 1963 and March 1966 at which time auditory thresholds were recorded. It is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For service audiological evaluations conducted prior to January 1, 1967, VA protocol is to presume the ASA standard was used. 

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

The Veteran's entrance examination in November 1963 revealed puretone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
(0)15
(-5)5
(-5)5
(-5)5
(0)5
LEFT
(0)15
(0)10
(-5)5
(0)10
(15)20

The Veteran's separation examination in March 1966 revealed puretone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
(0)15
(0)10
(0)10
-
(0)5
LEFT
(0)15
(0)10
(0)10
-
(0)5

The Veteran was afforded a VA audio examination in May 2010. The examination revealed puretone thresholds as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
40
45
65
70
80
LEFT
40
50
70
70
75

Speech audiometry revealed speech recognition ability of 92 percent bilaterally. The examiner noted that the Veteran reported hearing difficulties dating back to his time in the military. The Veteran reported being assigned to an infantry unit with noise exposure to hand grenades, gunfire, and artillery without the use of hearing protection. The examiner noted that prior to enlistment the Veteran worked four to five years in a show factory and following separation from the military, he ran machinery making electrical motors for around three to four years before working in automobile assembly for the next twenty-five years. The Veteran denied a history of civilian recreational noise exposure. 

The 2010 examiner noted that puretone test results indicated a mild sloping to profound sensorineural hearing loss for the right ear and a mild sloping to severe sensorineural hearing loss for the left ear. The examiner noted that the Veteran's service medical records were reviewed and that the Veteran indicated normal hearing bilaterally upon enlistment in November 1963 and upon separation in March 1966. There were no complaints of hearing loss in the Veteran's records and he denied hearing loss in his enlistment and separation questionnaires. Based upon these findings, the examiner opined that the Veteran's hearing loss was not at least as likely as not related to his military service. 

As mentioned above, the Board remanded this issue in December 2014. The Board previously found that the May 2010 VA examination was inadequate for the purposes of providing a nexus between the Veteran's hearing loss and service because the opinion contained no explanation as to why the Veteran's hearing loss was unrelated to noise trauma in service. Thus, the Board requested that the May 2010 examiner provide an addendum opinion. 

The Veteran was afforded a VA audiological examination in June 2015. Upon examination, puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
45
70
75
80
LEFT
40
60
75
80
75

The June 2015 examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not (50 percent probability or greater) caused by or the result of an event in military service.  As rationale the examiner noted normal hearing at separation from service with no significant threshold shift. The examiner further cited the Noise and Military Service-Implications for Hearing Loss and Tinnitus report in which the Institute of Medicine stated that there is no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The examiner further noted a number of other possible etiologies, including a family history of hearing loss, the fact that the Veteran worked in a factory for five years and in an automobile assembly plant for twenty-five years, and the fact that the Veteran used to hunt and shoot recreationally. 

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for bilateral hearing loss.

In this regard, the Board finds the June 2015 VA opinion to be highly persuasive to the issue at hand. The June 2015 opinion was provided by an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion. Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation. The VA examiner's opinion rested on more than the indication that the Veteran's hearing was normal during service and after separation; in addition, he provided an adequate rationale in determining that the Veteran's bilateral hearing loss was not likely caused by noise exposure he had in service. Given the above, it is clear that the examiner took into consideration all relevant factors in giving the opinion and supporting rationale. 

The Board acknowledges the Veteran's assertions that his bilateral hearing loss is related to his military service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435  (2011), as to the specific issue in this case, determining the etiology of permanent bilateral hearing loss, falls outside the realm of common knowledge of a lay person because it can be due to many different causes and it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Determining the level of noise exposure necessary to cause permanent bilateral hearing loss falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his bilateral hearing loss requires medical expertise that the Veteran has not demonstrated. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007). As such, the Board assigns no probative weight to the Veteran's assertions that his bilateral hearing loss is related to his military service.

In regard to continuity of symptoms, the Board finds that the Veteran's bilateral hearing loss is properly afforded such consideration, as it is an enumerated condition in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Any relationship between the current hearing loss and symptoms of hearing loss experienced over the years, however, must be established by medical evidence because hearing loss may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve. 

The Board notes that the Veteran has asserted he was exposed to acoustic trauma in service. The record supports this contention and the Board finds the Veteran's statements to be credible. Indeed, this conceded exposure to combat noise was a part of the basis for the Veteran's service connection for tinnitus. However, the Board notes that the mere fact of an in-service injury is not enough. There must be chronic disability resulting from such injury. Here, as the examiner noted, there were no significant threshold shifts in bilateral hearing during service and no complaints of hearing loss until many years after service. Therefore, service connection for bilateral hearing loss is not warranted under 38 C.F.R. § 3.303(b).

Finally, though sensorineural hearing loss is considered a chronic disease for VA purposes, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service. And, as discussed, there is also no persuasive credible lay evidence that bilateral hearing loss manifested to a compensable degree within one year following the Veteran's discharge from service. Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's bilateral hearing loss on any basis.  In so finding, the Board recognizes that the Veteran is a combat veteran, having received the Combat Infantryman Badge.  In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154 (b) (West 2014).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  In Reeves v. Shinseki, 682 F.3d 988, 999-1000 (2012), the Federal Circuit noted that in a case in which the Board only recognized that the Veteran sustained acoustic trauma, the Federal Circuit maintained that simply because the Board accepted the fact that the Veteran suffered acoustic trauma in service did not mean that it was not required to apply the section 1154(b) presumption to the separate issue of whether he suffered hearing loss while on active duty.  Notwithstanding, the Federal Circuit explained that "[e]ven when the section 1154(b) combat presumption applies, a 'veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'"  Id. at n. 9.  Thus, the reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining service-connection elements of current disability and nexus.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  

While the record clearly shows the Veteran had in-service combat noise exposure, there is clear and convincing evidence that the Veteran did not have hearing loss in service where official records show no hearing impairment on audiogram and no complaints of hearing loss on the report of medical history during active duty service.  Thus, the Veteran may not establish that there is a nexus between his military service and his current hearing loss by merely showing that "the [] disability he incurred in service was a chronic condition that persisted in the years following his active duty."  Id.  Rather, the Veteran must establish that his in-service exposure to combat noise led to a hearing disability following his service.  Here, the medical opinion evidence shows that there is no such relationship.   

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a variously diagnosed psychiatric disability, to include PTSD is denied. 

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


